Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1- the prior art does not teach or suggest a semiconductor optical amplifier comprising:
a substrate;
a light source unit that is formed on the substrate; and
an optical amplification unit that includes a conductive region extending, from the light source unit, in a predetermined direction along a surface of the substrate, and 
a nonconductive region around the conductive region, the optical amplification unit amplifying propagation light that propagates, from the light source unit, in the predetermined direction as slow light, 
the optical amplification unit emitting the propagation light that is amplified in an emission direction that intersects with the surface,
wherein maximum optical power of the propagation light is larger than maximum optical power in a vertical oscillation mode.
Regarding Claim 6- the prior art does not teach or suggest a semiconductor optical amplification device comprising:
a substrate;
a light source unit that is formed on the substrate;

an optical amplification unit that includes a conductive region extending, from the light source unit, in a predetermined direction along a surface of the substrate, and 
a nonconductive region around the conductive region, the optical amplification unit amplifying propagation light that propagates, from the light source unit, in the predetermined direction as slow light, 
the optical amplification unit emitting the propagation light that is amplified in an emission direction that intersects with the surface; and
a drive unit that drives the optical amplification unit with driving current such that optical power in a slow light mode becomes larger than optical power in a vertical oscillation mode.
Regarding Claim 7- the prior art does not teach or suggest A semiconductor optical amplification device comprising:
a light source unit that is formed on a substrate;
an optical amplification unit that includes a conductive region extending, from the light source unit, in a predetermined direction along a surface of the substrate, and a nonconductive region around the conductive region, 
the optical amplification unit amplifying propagation light that propagates, from the light source unit, in the predetermined direction as slow light, and 
emitting the propagation light that is amplified in an emission direction that intersects with the surface; and
a temperature control unit that controls temperature of the optical amplification unit such that optical power in a slow light mode becomes larger than optical power in a vertical oscillation mode while the optical amplification unit being driven.
United States Patent Application Publication 2020/0059070 A1 to Hayakawa et al. discloses an SOA with a conductive region and a nonconductive region, but is not prior art.
United States Patent Application Publication 2019/0386465 A1 to Hayakawa et al. discloses another SOA with a conductive region and a nonconductive region, but is not prior art.
United States Patent Application Publication 2018/0059586 A1 to Kondo et al. discloses another SOA with a conductive region and a nonconductive region, but does not disclose at least the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        05/03/2022